Opinion of the Court
PER Curiam:
This is a companion case to United States v Stoltz, 14 USCMA 461, 34 CMR 241, and involves testimony by the same witness who appeared in that trial, under the identical conditional grant of immunity. For the reasons set forth in our opinion in Stoltz, supra, the findings of guilty of robbery must be set aside. However, the accused entered a provident plea of guilty to unrelated charges of absence without leave, and the findings as to that offense are not affected by the error. Accordingly, they need not be set aside.
The decision of the board of review is reversed, and the record of trial is returned to The Judge Advocate General of the Navy. The board may order a rehearing on the robbery charge and the sentence, or reassess the penalty on the basis of the findings of guilty of unauthorized absence.